HATCHETT, Circuit Judge:
This ease involves a dispute between parties as to the right of possession and ownership of a collateral deposit fund of $41,-131.69. The district court, through summarY judgment, awarded the fund to the United States. We affirm,
Pacts
International Energy Corporation (IEC) is a Kentucky corporation engaged in strip mining in the Commonwealth of Kentucky. Sometime prior to July, 1975, Frank G. Finkbeiner agreed to sublease to IEC the Crabtree Lease located in St. Charles Quandrangle, Hopkins County, Kentucky. On July 23, 1975, IEC, John B. Hargis, Jr., Dell M. Hargis, and Dewitt F. Sadler entered into an agreement with Finkbeiner, as “trustee” for IEC, through which Finkbeiner agreed to furnish a reclamation bond as required by the Department of Reclamation, Commonwealth of Kentucky. The $50,000 reclamation bond would cover the initial 50 acres of land subjected to strip mining.
In exchange for Finkbeiner’s promise, IEC agreed to use its “best efforts” to commence and maintain a successful strip mining operation. Moreover, IEC’s stockholders, John B. Hargis, Jr., Dell M. Hargis, and Dewitt F. Sadler, agreed to place their stock in an escrow account for Finkbeiner’s benefit until a minimum of 100,000 tons of coal had been stripped and sold from the Crabtree Lease. Prior to the sale of the coal, John B. Hargis and Sadler each agreed to receive compensation of no more than $1,000 per month. The written agreement provided that the duties and responsibilities of the parties were not assignable and would become null and void after sale of the first 100,000 tons of coal.
On July 25, 1975, IEC applied for a permit to strip mine the fifty acres of the Crabtree Lease. As a prerequisite to receiving the permit, the Commonwealth of Kentucky required IEC to post a reclamation bond of $50,000. To obtain the reclamation bond, IEC submitted an Application for Miscellaneous Bonds to Fidelity. The application listed John B. Hargis, Jr. as *840president and Dewitt F. Sadler as secretary-treasurer of IEC. Hargis and Sadler signed the application on behalf of IEC and personally agreed to indemnify Fidelity. Frank G. Finkbeiner did not sign the application, but he was listed as a business reference.
As security for issuance of the reclamation bond, Fidelity required the deposit of $50,000. By order of Mercantile Bank and Trust Company (Mercantile), the First National Bank of Miami issued its letter of credit authorizing Fidelity to draw upon it “by order of Mercantile Bank and Trust, Freeport — under their credit number 2271 and for the account of International Energy Corp., St. Charles, Kentucky, up to an aggregate amount of * * Fifty Thousand and No/100 U.S. Dollars* * available by your drafts at sight * * *.” The letter of credit was valid until July 22, 1976, and was subject to automatic renewal unless First National Bank of Miami notified Fidelity that it did not intend to renew the letter at least thirty days prior to the expiration date. On July 25, 1975, Fidelity issued the reclamation bond in favor of the Commonwealth of Kentucky securing the obligations of IEC in the strip mining operations.
On August 4, 1975, IEC and Fidelity executed a collateral agreement which specified that the aforementioned letter of credit was deposited as security for the reclamation bond. Under the agreement, Fidelity acknowledged receipt of the letter of credit for $50,000 from the First National Bank of Miami for the account of IEC. The agreement listed IEC as the owner and principal of the collateral. John B. Hargis, Jr., as president of IEC, and Frank G. Finkbeiner, as assistant secretary-treasurer, signed the collateral agreement on behalf of IEC.
Soon thereafter, the First National Bank of Miami (now Southeast First National Bank of Miami) informed Fidelity that the letter of credit would not be extended beyond the original expiration date of July 22, 1976. In accordance with this notification, Fidelity timely drew on the letter and received $50,000 from First National Bank of Miami.
While these banking activities were occurring, IEC was strip mining the Crabtree Lease, but failed to pay its federal social security and unemployment taxes. The Internal Revenue Service (United States), therefore, assessed IEC for $63,190 in social security and unemployment taxes. Subsequently, the United States served on Fidelity a Notice of Levy which stated that all property, right to property, monies, credits, and bank deposits in Fidelity’s possession belonging to IEC were levied upon and seized by the United States.
In 1977, IEC completed the strip mining of the Crabtree Lease, and, in accordance with the reclamation bond, Fidelity, as surety for IEC, paid the Commonwealth of Kentucky $9,000. Fidelity retained the balance of $41,131.69.
Earlier, in November, 1976, Finkbeiner signed an affidavit stating that he was the subleaser of the property mined by IEC and that under an agreement with Hargis, Sadler, and IEC, Finkbeiner, through his efforts alone, secured the reclamation bond. Finkbeiner also stated that the assets of IEC were pledged to him and that he had always been the true and lawful owner of any and all collateral pledged for the issuance of the reclamation bond.
Later, Finkbeiner entered into an agreement with Mercantile under which Finkbeiner assigned all claims, demands, actions, or rights of actions he had against Fidelity to Mercantile. In doing so, Finkbeiner stated that Mercantile “actually funded $50,000 in cash which is being held by Fidelity * * * as security for said Reclamation Bond, which funds, or any part thereof remaining, are the property of the Assignee.” Fidelity received a copy of this affidavit.
The United States, thereafter, determined that President Hargis was the official responsible for the payment of IEC’s social security and unemployment taxes. In an effort to pay IEC’s expenses and taxes, Hargis assigned his interest in the proceeds of the reclamation bond, individu*841ally and as president of IEC, to the United States.
Procedural History
These proceedings were initiated by Mercantile in the Circuit Court of the Ninth Judicial Circuit for Orange County, Florida. Mercantile sought a court order for possession and ownership of the collateral deposit fund which was in the original principal amount of $50,000. This lawsuit was removed to the United States District Court, and Fidelity filed its answer and a counterclaim for interpleader. Fidelity joined as counter-defendants Mercantile, IEC, the United States of America, Finkbeiner, and the Commonwealth of Kentucky. All of these counter-defendants were claimants to the collateral deposit.
In response to the interpleader action, Finkbeiner filed a disclaimer of interest. In this pleading, Finkbeiner disclaimed all interest in the collateral deposit fund and affirmed that his interest in said fund was for and on behalf of Mercantile. The other parties filed responsive pleadings. The Clerk of the United States District Court entered a default against IEC. Subsequently, the court discharged Fidelity as a party to this action.
Thereafter, IEC and John B. Hargis moved to intervene and to file an answer to Mercantile’s initial complaint. In response, the district court entered an order permitting the intervention of Hargis. Both Mercantile and the United States of America filed motions for summary judgment. The district court entered a Memorandum Opinion granting the United States’s (government’s) motion for summary judgment and ordering that the interpleaded funds be paid to the United States. From this adverse ruling, Mercantile.appeals.
Issue
The sole issue on appeal is whether the district court erred in granting the government’s motion for summary judgment.
Discussion
Appellant, Mercantile Bank and Trust Company, Ltd., contends that the district court erred in its determination that no genuine issue of material fact exists as to the ownership of the collateral deposit funds interpleaded in this action. We must independently review the district court’s order granting summary judgment and determine whether any genuine issue of material fact exists. Fed.R.Civ.P. 56(c); Morrison v. Washington County, Alabama, 700 F.2d 678 (11th Cir.1983). When we examine a decision granting or denying summary judgment, we apply the same legal standards that control the district court’s determination. Environmental Defense Fund v. Marsh, 651 F.2d 983, 991 (5th Cir.1981).
A party seeking summary judgment bears the burden of demonstrating that no genuine dispute exists as to any material fact in the case. Adickes v. S.H. Kress and Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 1608, 26 L.Ed.2d 142 (1970); Clemons v. Dougherty County, Georgia, 684 F.2d 1365 (11th Cir.1982). In determining whether a movant has met this burden, we review the evidence and all factual inferences therefrom in the light most favorable to the party opposing the motion. Adickes, 398 U.S. at 157, 90 S.Ct. at 1608. All reasonable doubts about the facts are resolved in favor of the non-movant. Casey Enterprises v. Am. Hardware Mutual Insurance Co., 655 F.2d 598, 602 (5th Cir. 1981). If reasonable minds might differ on the inferences arising from undisputed facts, then a court should deny summary judgment. Impossible Electronics Techniques, Inc. v. Wackenhut Protective System, Inc., 669 F.2d 1026, 1031 (5th Cir. Unit B 1982); Croley v. Matson Navigation Co., 434 F.2d 73, 75 (5th Cir.1970).
Mercantile argues that a genuine issue of material fact exists regarding the ownership and right to payment of the collateral deposit funds. Thorough review of the record refutes this contention. The record reveals that Finkbeiner, as trustee for IEC, agreed to furnish a reclamation bond in the amount of $50,000 to facilitate IEC’s strip mining operations. As a result of Finkbeiner’s negotiations, as trustee for IEC, First National Bank of Miami issued a let*842ter of straight irrevocable credit to Fidelity. First National issued the letter on orders from Mercantile for the “account of International Energy Corporation.” Thus, the letter of credit identified IEC as the recipient of $50,000 of straight line credit.
Relying on the letter of credit, Fidelity issued the reclamation bond in favor of the Commonwealth of Kentucky securing the obligations of IEC in its strip mining operations. John B. Hargis, Jr., as president of IEC, signed the reclamation bond.
In addition, the collateral agreement provided that proceeds from the letter of credit were to be used to sustain any expenses, damages, loss, costs, attorney’s fees, or liability secured by the bond. In a letter dated July 18, 1976, the First National Bank of Miami informed Fidelity that the letter of credit, for the account of IEC, would not be extended beyond its expiration date. Pursuant to the surety agreement, Fidelity paid the Commonwealth of Kentucky $9,000 to satisfy its reclamation bond obligations. The remainder of the bond proceeds after the reduction of costs and attorney’s fees, was placed in escrow, for the "owner,” by order of the district court.
The record declares that IEC entered into a collateral agreement with Fidelity, and that IEC is the “owner” of the collateral in question. The president of IEC, John B. Hargis, Jr., and the cashier of Fidelity, Jose F. Lacret, signed this collateral agreement. These subscriptions were attested to and are not at issue.
In sum, the facts of this case reveal that Finkbeiner was a trustee of IEC, and as such, caused Mercantile to issue a letter of credit to Fidelity for IEC’s account. The letter of credit, the surety bond, and the collateral agreement all indicate that IEC is the owner of the letter of credit and, thus, the collateral deposit. Mercantile did not produce a scintilla of evidence to substantiate its claim that Finkbeiner acted as its agent or had any rights to the collateral deposit. The district court, therefore, correctly concluded that Finkbeiner had no ownership rights in the collateral deposit to assign to Mercantile. Likewise, Mercantile had no independent claim based on termination of the bond obligation. If Mercantile has a cause of action, it does not lie against Fidelity for the present collateral deposit fund.
We agree with the district court that the state of Kentucky, by failing to obtain a judgment, did not perfect its lien pursuant to its own statute (Ky.Rev.Stat. 426.030).
Conclusion
We hold (1) that the district court did not err in finding that the Commonwealth of Kentucky had not perfected its lien; (2) that IEC is the owner of the collateral deposit in question; and (3) that IEC assigned, to the Internal Revenue Service, its interest in the proceeds of the reclamation bond.
The district court correctly concluded that no genuine issue of material fact exists as to the ownership of the collateral deposit and that the government is entitled to judgment as a matter of law.
AFFIRMED.